AO 245 B&C(Rev. 01/17) Judgmentand Amended]udgment in a Criminal Case
(NOTE; ForAmended .ludgment,ldentify Changes with Asterisks (*))

 

UNITED STATES DISTRICT CoURT

Northern District of lowa

 

UNITED STATES oP AMERICA >JUDGMENT IN A CRIMINAL CASE
v. icasenumb@r; 0862 2118€R01002-004
JOSE JUAN CEJA § usM Number; 66867-298
- ORlGINAL JUDGMENT zenniferjo Frese
l:l AMENDED JUDGMENT D°fe“da‘“’S/"“°mey

Date ofMost Recent Judgment:
Reason for Amendment:

THE DEFENDANT:
- pleaded guilty to count(s) 1 of the Superseding Indictment filed on March 8, 2018

 

m pleaded nolo contendere to count(s)

 

which was accepted by the coul't.

[] was found guilty on count(s)
after a plea ofnot guilty.

 

'l`he defendant is adjudicated guilty oftheseoffenses:

Title & Section Nature of Offense Offense Ended Count
21 U.S.C, §§ 841(3)(1), Conspiracy to Distribute 500 Gx‘ams or More of a 11/10/2017 l
841(b)(l )(A), and 846 Mixture or Substance Containing Methamphetamine

and 50 Grams or More of Actual (Pure)

Methamphetamine
The defendant is sentenced as provided in pages 2 through 7 ofthis judgment The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

ij The defendant has been found not guilty on count(s)

 

ij Count(s) is/are dismissed on the motion ofthe United States.

 

lt is ordered that the defendant must notify the United States Attomey for this district within 30 days of any change ofname, residence or
mailing address until all fines, restitution, costs and specialassessrnentsimposed by zisjudg f e t re fully paid. lfordered to pay restitution,
the defendant must notify the court and United States Attorney ofrnate1ial changes m ~ ` `

leonard T. Strand
Chiei` United States District Court Judge

 

Name andTitleofJudge ’ 1 Signature ofJudge
February 7, 2019

 

 

Date oflmposition ofJudgment Daf€

AO 245 B&C (Rev. 0 l /l7) Judgrnent and Amended Judgment in a Criminal Case

(NOTE: ForAmended Judgment,ldentify Changes with Asterisks (*))

Judgment --Page 2 of 7

DEFENDANT: JOSE JUAN CEJA
CASE NUMBER: 0862 2:18CR01002-004

l:l

PROB ATI()N

The defendant is hereby sentenced to probation for a term of:

IMPRIsoNMENT

The defendant is hereby committed to the custody ofthe Fedeial Bureau ofPrisons to be imprisoned for a total term of:
156 months on Count l of the Superseding Indictment.

The court makes the following recommendations to the Federal Bureau ofPrisons:

lt is recommended that the defendant be designated to a Bureau of Prisons facility as close as possible to the defendant’s
family in Bell Gardens, California, commensurate with the defendant’s security and custody classification needs.

It is recommended that the defendant participate in the Bureau of Prisons’ SOO-Hour Comprehensive Residential Drug
Abuse Treatment Program or an alternate substance abuse treatment program

The defendant is remanded to the custody ofthe United States Marshal.

The defendant must surrender to the United States Mars hal for this district:

ij at [:] a.m. m p.m. on

[:l as notified by the United States l\/larshal.

 

The defendant must surrender for service ofsentence at the institution designated by the Federal Bureau ofPrisons:

l:] before 2 p.m. on
i:i as notified by the United States Marshal.

 

m as notified by the United States Probation or Pretn`al Services Office.

RETURN

l have executed this judgment as follows:

all

Defendant delivered on to

 

, with a certified copy ofthis judgment

 

 

UNITED STATES MARSHAL

By

 

DEP UTY UNITED Sl` ATES MARSHAL

AO 245 B&C (Rev. 0 1/17) Judgment and Amended judgment in a Criminal Case
(NOTE: ForAmended.ludgment,ldentify Changes with Asterisks (*))

ludgment--Page 3 of 7

DEFENDANT: JOSE JUAN CEJA
CASE NUMBER: 0862 2:18CR01002-004

SUP ERVISED RELEASE

- Upon release from imprisonment, the defendant will heron supervised release for a term of:
5 years on Count l of the Superseding Indictment.

 

MANDATORY C()NDITI()NS OF SUPERVISION

l) The defendantmust not commit anotherfedeial, state,orlocal cn`me.

2) "l`he defendant must not unlawfully possessacontmlled substance.`
3) The defendantmust refrain from any unlawful use ofa controlled substance.

The defendant must submit to one drug testwithin 15 days ofrelease from imprisonment and at least two periodic drug tests
thereafter, as determined by the court

L_i The above drug testing condition is suspended, based on the coutt’s determination that the defendantposes a low n`sl< of
future controlled substance abuse. (Check, ifapplicable.)

4) - The defendantmust cooperate in the collection ofDNA as directed by the probation officer. (Check, ifapp[icable.)
l_l

The defendantmust comply with the requirements ofthe Sex Ofi"ender Registration and Notification Act (34 U.S.C. § 20901,
et seq.) as directed by the probation officer, the Bureau ofPrisons,or any state sex offender registration agency in the location
where the defendantresides,works, and/or is a student,and/orwas convicted ofa qualifying offense (Check, ifapplicable.)

6) i:i The defendant must participate in an approved program for domestic violence. (Check, ifapplicab[e.)

The defendant must comply with the standard conditions that have been adopted b`y this court as well as with any otherconditions on the
attached page.

AO 245 B&C (Rev. O l /17) Judgment and Amended .ludgn'ient in a Criminal Case
(NGTE: ForAmended Judgment,ldentify Changes with Asterisks (*))

Judgment-l’age 4 of 7

 

DEFENDANT: JOSE JUAN CEJA
CASE NUMBER: 0862 2:18CR01002-004

STANDARD CONDITIONS UF SUPERVISION

As part of the defendant’s supervision, the defendant must comply with the following standard conditions of supervision These
conditions are imposed because they establish the basic expectations for the defendant’s behavior while on supervision and identify the
minimum tools needed by probation officers to keep informed, report to the court about, and bring about improvements in the defendant’s
conduct and condition.

l) The defendant must report to the probation office in the federaljudicial district where the defendant is authorized to reside within
72 hours of the time the defendant was sentenced and/orreleased from imprisonment, unless the probation officer instnicts the
defendant to report to a different probation office or within a different time frame.

2) Atier initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
about how and when the defendant must report to the probation ofticer, and the defendant must report to the probation officer as
instructed.The defendant must also appear in court as required.

3) The defendant must not knowing-ly leave the federal judicial district where the defendant is authorized to reside without first
getting permission from the court or the probation officer. '

4) The defendant must answer truthfully the questions asked by the defendant’s probation officer.

5) The defendant must live at a place approved by the probation officer. lf the defendantplans to change where the defendant lives
or anything about the defendant’s living arrangements (such as the people the defendant lives with), the defendant must notify
the probation officer at least 10 days before the change. lf notifying the probation officer in advance is not possible due to
unanticipated circumstances, the deiendantmust notify the probation officer within 72 hours of becoming aware ofa change or
expected change.

6) The defendant must allow the probation officer to visit the defendant at any time at the defendant’s horne or elsewhere, and the
defendant must permit the probation officer to take any items prohibited by the conditions ofthe defendant’s supervision that he
or she observes in plain view.

7) 'l`he defendant must work fhll time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
excuses the defendant from doing so. lf the defendant does not have full-time employment, the defendant must try to find full-
time employment, unless the probation officer excuses the defendant from doing so. lfthe defendantplans to change where the
defendant works or anything about the defendant’s work (such as the defendant’s position orthe defendant’sjob responsibilities),
the defendant must notify the probation officer at least 10 days before the change lf notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, the defendant must notify the probation officer within 72
hours ofbecoming aware ofa change or expected change

8) The defendant must not communicate or interact with someone the defendant knows is engaged in criminal activity. lf the
defendant knows someone has been convicted ofa felony, the defendant must not knowingly communicate or interact with that
person without first getting the permission ofthe probation officer.

9) lfthe defendant is arrested or questioned by alaw enforcement officer, the defendantmust notify the probation officer within 72
hours.

10) The defendant must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
anything that was des igned, or was modified for, the specific purpose ofcausing bodily injury or death to another person such as
nunchakus or tasers).

ll) 'l`he defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
informant without first getting the permission ofthe couit.

12) As directed by the probation officer, the defendant must notify third parties of risks that may be occasioned by the defendants
criminal record or personal history or characteristics and must permit the probation officer to make such notifications and to
confirm the defendant’s compliance with such notification requirement.

13) The defendant must follow the instructions ofthe probation officer related to the conditions ofsupervision.

AO 245 B&C (Rev. 0 l /17) Judgment and Amended Judgrnent in a Criminal Case
(NOTE; ForAmended .ludgment, ldentify Changes with Asterisl<s (*))

 

Judgnent_-Page 5 of 7
DEFENDAN'I`: JOSE JUAN CEJA

CASE NUl\/IBER: 0862 2:18CR01002-004
SPECIAL CONDITI()NS OF SUPERVISION

The defendant must comply with the following sp ecial conditions as ordered by the Court and implemented by the United States Probatz' on

0ffice:

1. The defendant must submit the defe ndant’s person, property, house, residence, vehicle, papers, computers [zs
de fined in 18 U.S.C. § 1030(e)(1)], other electronic communications or data storage devices or media, or otiice,
to a search conducted by a United States Probation Ofiicer. Failure to submit to a search may be grounds ibr
revocation of release. The defendant must warn any other occupants that the premises may be subject to
searches pursuant to this condition. The United States Probation Ofiice may conduct a search under this
condition only when reasonable suspicion exists that the defendant has violated a condition of s upervision and
that the are as to be searched contain evidence of this violation. Any search must be conducted ata reasonable
time and in a reasonable manne r.

2. The defendant must participate in a substance abuse evaluation. The defendant must complete any
recommended treatment program, which may include a cognitive behavioral group, and follow the rules and
regulations of the treatment program. The defendant must participate in a program of testing for substance
abuse. The defendant must not attempt to obstruct or tamperwith the testing methods

3. The defendant must not use or possess alcohol. The defendant is prohibited from entering any establishment
that holds itself out to the public to be a bar or tavern without the prior permission of the United States
Probation Ofiice.

4. y If not employed at a lawful type of e mployme nt as deemed appropriate by the United States Probation Otiice,

the defendant must participate in employment workshops and re port, as directed, to the United States
Probation Ofiice to provide ve rification`of daily job search results or other employment related activities In
the event the defendant fails to secure employment, participate in the employment workshops, or provide
ve ritication of daily job search results, the defendant may be required to pe rform up to 20 hours of community
se rvice pe r week until employed

These conditions have been read to me. 1 fully understand the conditions and have been provided a copy ofthem. Upon a finding ofa
violation ofsupervision,l understand the Court may: (l) revoke supervision; (2) extend the term ofsupervision; and/or(3) modify the
condition ofsupervision.

 

Defendant Date

 

United States Probation Officer/Designated Witness Date

A`O 245 B&C (Rev. 0 l /17) Judgment and AmendedJudgment in a Criminal Case
(NOTE: ForAmended Judg,ment, ldentit`y Changes v»ith Asterisks (*))

Judgment --Page _____6__ of 7
DEFENDANT: JOSE JUAN CEJA
CASE NUMBER: 0862 2:18CR01002-004

CRHVIINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assgssment JVTA Assessmentl Hne Restitution
TGTALS S 100 $ 0 S 0 $ 0
i:] The determination of restitution is deferred until . An Amended Judgmenl in a Criminal Case (A0245C) will be entered

after such determination

m The defendant must make restitution (including community restitution) to the following payees in the amount listed below,

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
otherwise in the priority order or percentage payment column below. However, pursuantto l8 U.S.C. § 3664(i), all nonfederal
victims must be paid before the United States is paid.

Namc of Payee Total I.,oss2 §¢._S_§i_f!!i_@.l_l__@_r@.l.‘§£i Priori_t_v or Percentage
TOTALS $ 3

 

m Restitution amount ordered pursuant to plea agreement S

[:] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the

fifteenth day after the date of`thejudgment, pursuantto l8 U.S.C. § 3612(f). All ofthe payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuantto 18 U.S.C. § 3612(g).

[:] The court determined that the defendant does nothave the ability to pay interest and it is ordered that:
m the interest requirement is waived for the [:] fine [:] restitution.

[:\ the interestrequirement for the m fine [:] restitutionis modified as follows:

lJustice for Vlctims of Trafiicking Actof 20l5, 18 U.S.C. § 3014.
2Findings for the total amount oflosses are required under Chapters 109A, ll(), llOA, and il3A ofTitle 18 for offenses committed on or
after September l3, 1994, butbefore April 23, 1996. t

AO 245 B&C (Rev. 0l/l7) Judgmentand Amended .ludgment in a Criminal Case
(NOT E: ForAmended Judgm ent, Identify Changes with Asterisks (* ))

Judgment--Page 7 of 7
DEFENDANT: JOSE JUAN CEJA
CASE NUMBER: 0862 2:18CR01002-004

SCHEDULE ()F PAYMENTS

Having assessed the defendant’s ability to pay, payment ofthe total criminal monetary penalties is due as follows:
A - Lump sum payment of$ 100 due immediately, balance due

['_'] notlaterthan ‘ ,or
I:] in accordancewith [:\ C, ij D, ij E, or i:l Fbelow; or

[:I Payment to begin immediately (may be combined with I:} C, l___`\ D, or m F below); or
C [:] Pa)’m€m in equal (e.g., weekly, monthly, quarrerly) installments of 8 overa period of
(e.g., months or years), to commence (e.g., 30 or 60 days) afier the date of this judgment; or
D [:j Payment in equal (e.g., weekly, monthly, quarlerly) installments of $ overa period of
(e.g., months or years), to COmmence (e.g., 30 or 60 days) after release fi‘Om imprisonment tO a

term ofsupervision; or

E j:l Payment during the tenn ofsupervised release will commence within (e.g., 30 or 60 dnys) after release from
imprisonment The court will set the payment plan based on an assessmentofthe defendant’s ability to pay at that time; or

F i:] Special instructions regarding the payment ofcriminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment oferiminal monetary penalties is due
during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ lnmate
Financial Responsibility Program, are made to the clerk ofthe court.

The defendantwill receive credit for all payments previously made toward any criminal monetary penalties imposed

i:_i Joint and Several

Defendant and Co~Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee,if appropriate

The defendant must pay the cost ofprosecution.

The defendant must pay the following court cost(s):

[]|:l[]

The defendant must forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment,(Z) restitution principal, (3) restitution inter'est,(4) fine principal,
(5) fine interest, (6) community restitution, (7) JVI`A assessment,(S) penalties, and (9) costs,including costofpr'osecution and court
costs.

